Case 1:19-cv-02565-ADC Document 56-10 Filed 10/30/20 Page 1 of 5

EXHIBIT 10°
Case 1:19-cv-02565-ADC Document 56-10 Filed 10/30/20 Page 2 of 5 -
"S “| - ‘ . 2
So oo, @ @ Appeald 1420642
Page |

UNEMPLOYM ENT INSURANCE APPEALS DECISION 7) B

Before the:
Maryland Department of Labor,
Licensing and Regulition
Division of Appeals

1100 North Eutaw Street

TERRI A COWGILL
12] ENORTH ST
WAYNESBORO, PA 17268-1354

SSN # XXX-XX-XXXX oo Roam 511
Claimant Balumore, MD 21201
VE. . (410) 767-2421
FIRST DATA TEC HNOLOGIES INC
6200 § QUEBEC ST STE 456 Appeal Number: 1520042

Appellant: Employer
- . Local Office : 63 / CUMBERLAND
Emplover/Agency CLAIM CENTER

GREENWOOD VILLAGE, CO 80111-4733

Navember 24, 2015

For the Claimant: PRESENT
For the Employer: PRESENT. WAYNE STANDER, DAWN ROWE

For the Agency:

{SSUE(S)

Whether the claimant's separation frony this employment.was for a disqualifying reason within the meaning
wf the MD Code Annotated Labor and Employment Article, Tithe 8. Sections 8-1001 (voluntary quit for
good cause), 8-1002 - 1002.1 (prossfayeravated misconduct connected with dhe work) of &-1003
(misconduct connected with the work). —-

FINDINGS OF FACT

‘The claimant. Terri Cowgill. began working for this employer, First Data Technologies, Inc.. on July 5,
2004, At the time of her termination on September 14, 2015, she was emplayed full-lime as a seniarcall
center representative. The claimant was terminated because the employer believed she had inappropriately
disconnected a call with a client.

Un July 28. 2015, the employer had placed the claimant. on an Improvement Action Phin (IAP) because on
July 10, 2015, the claimant had argued with a client and disconnected the call prematurely. (Employer's
Exhibit No. 1) Pursuant io the employer's policy, a call center representative is only allowed to disconnect
a call early ifa client is verbally abusive and « team manager is alerted to the situation, The IAP was slated

 
Case 1:19-cv-02565-ADC Document 56-10 Filed 10/30/20 Page 3 of 5

OY © . © Appeal 1520642 IQ

Pape 2

to jast for 90 days. This was the first discipline the claimant had received during her tenure with the
employer.

On September 9, 2015, the claimant received a rating of “1” from a caller in a post-call survey. The
employer then monitored the call, which was recorded, and did not hear the claimant speaking at all.
Instead, after about 30 seconds, the call was disconnected, which autonuitically transferred the call to the
post-call survey where the caller complained that ao one had responded to his call,

The claimant had picked up the call but no one wes on the line. She could hear 4 man speaking in the
background and she stated her required introduction but got no response. She waited and when there was
still no response, she disconnected the cail at about the 30 second mark, Under the employer's policy, it is
acceptable to discarincct a call when no one responds after the call center representative gives the
introduction. Afler the claimant had initiated the disconnection, she heard a man say, “Hello?” but at that
paint she could not retrieve the call. .

The claimant and her supervisor listened fo the recording of the call and did not hear the claimant give the
introduction. However, the claimant had given the introduction and followed appropriate procedures during
the call, Despite this, the emplover believed she had prematurely disconnected the call and, as this was a
violation of her IAP, apted to tenvinate her employment. 4

CONCLUSIONS OF LAW

Md. Code Ann... Labor & Emp. Articic. Section 8-1063 provides for a disqualification from benetits where

the claimant is discharged or suspended ag a disciptinary measure for misconduct connected with the work,
The term "misconduct" is undefined in the statute but has been defined as "...4 transgression of some,
estublished rute or policy of the employer. the commission of a forbidden act, a dereliction of duty, ora _
course of wrongful conduct committed by an employec, within the scope of his employment relatianship.
during hours of employment, or on the employer's premises.” Rogers v. Radio Shack. 271 Md. 126, 132
(1974).

Md. Code Ann., Labor & Emp. Article, Section 8-1002 provides that an individual shall be disqualtfied
from recciving benefits where he or she is discharged or suspended from employment because of behavior
which demenstrates gross misconduct. The statute defines gross misconduct as conduct that is a deliberate
and willful disregard of standards that an employer has a right to expect and that shows a pross indifference
to the employer's interests. Emplavmient Sce, 3d, v, LeCates, 218 Md. 202, 145 A.2d 840 (195%); Painter v.
Denariment of Emp. & Training, et at, 68 Md. App. 356, 514 A.2d $85 (1986), Department of Economic
and Employment Dev. v. Haeer, 96 Md. App. 362, 625 A.2d 342 (1.993).

Md. Codec, Ann., Labor & Emp. Article, Section 8-1002 provides that an individual shall be disqualified
Trom receiving benefits when he or she was discharged or suspended from employment because of behavior
that demonstrates gross misconduct, The statute defines gross misconduct as repeated violations of
employment cules that prove a regular and wanton distegurd of the employce’s obligations,

ener re en ye ea ee cee OR es at ath the eka)

   
Case 1:19-cv-02565-ADC Document 56-10 Filed 10/30/20 Page 4 of 5

*y ~ ©
Appeal# 1520642
Page 3

#30

The Hearing Examiner considered alt of the testimony and evidence of record in reaching this decision.
Where the evidence was in canflict, the Hearing Examiner decided the facis on the credible evidence as
determined by the Hearing Examiner,

EVALUATION OF EVIDENCE

The emptoyer had the burden ta show, by a preponderance of the credible evidence, that the claimant was
discharged for some degree of misconduct connected with the work within the meaning of the Maryland
Unemployment Insurance Law, Ivey v. Catterton Printing Company, 441-BH-89. In the case at bar, that
burden has not been met.

The employer asserted that the claimant prematurely disconnected a call on September 9, 2015 when she
failed to say anything after picking up a call, which was a violation of the IAP on which she had been
placed at the end of July 2015. The claimant offered credibic and persuasive testimony that she picked up
the call, heard the caller speaking to someone in the background, gave her standard introduction but got no
response. According to the claimant, only after waiting a length of time without getting any response did
she disconnect the call.

The claimant admitted that when she and her supervisor listened to the call she could not be heard giving
the introduction. However, she was adamant that she had done so. The evidence shows the call tasted at
feast 30 seconds. which supports her claim that she was attempting to take and handle the cali. There would
be no reason for the claimant, who was already on an JAP and was aware her job was in jeopardy, to simply
disconnect a call after waiting that length of time for no discernible reason. Further, the claimant testified
without contradiction that the imposition of the LAP was the first form of discipline she had received during
her 1} year tenure wiih the employer. The claimant posited that there could have been something
mechanically wrong with either the calter's phone or hers that led to this situation. There is simply oot
enough evidence to support a finding that the claimant simply chose not to take this particular call and
therefore prematurely disconnected (he call in an effort to end the matier.

Accardingly, { find that the emplayer's evidence fails tn establish that the claimant's discharge in this case
was due to any degree of misconduct. 1! therefore hold the employer has failed to meet its burden and no
disqualification is warranted.

DECISION

IT{S HELD THAT the claimant was discharged, but not for miscanduct connected with the work within
the meaning of Md. Code Ann., Labor & Emp. Article, Section 8-1003, No disqualification is imposed
based upon the claimant's separation from employment with the above-identified employer, The claimant is
cligibte for benefiis so long as all other eligibility requitements are met, The claimant may contact Claimant
Information Service concemting the other eligibility requirements of the law at wi@dilrstale.md.us or call

 

410-949-0022 fram the Baltimore region, or 1-800-827-4839 fram outside the Baltimore area, Deaf
claimants with TTY may contact Client Intormation Service at 410-767-2727, ar outside the Baltimore arca
at [-800-827-4400.,

 
Case 1:19-cv-02565-ADC Document 56-10 Filed 10/30/20 Page 5 of 5

. e Appeal# 1520642
Page 4

Jhlrndsneen

So Anderson, fisq.
Hearing. Examiner

The detennination of the Claims Specialist is aMirmed.

 

Natice of Right to Request Waiver of Overpayment

The Department af Labor, Licensing and Regulation may seek recovery of any overpayment
received by the Claimant.. Pursuant to Section 8-809 of the Labor and Employment Article
of the Annotated Code of Maryland, and Cade of Maryland Regulations 09.32.07.01 through
09.32.07.09. the Claimant has a right to request a waiver of tecovery of this overpayment.
This request may he made by contacting Overpayment Reeoveries Unit at 410-767-2404. If
this request is nade, the Claimant ts entitled to a hearing on this issuc,

A request for waiver of recovery of overpayment does nat act as an appeal of this
decision,.

Esto cs un documento legal importante que decide si usted recihiré toy beneficios del
seguro del desempleo, Si usted disiente de to que fue decidido, usted tiene un tiempo
timitado a apelar esta decision. Si usted no entiende como anctar, usted puede contactar
(301) 313-8000 para una cxplicacién.

Notice of Right to Petition for Review

This is a final decision of the Lower Appcals Division, Any party who disagrees with this
decision may request a review either in person, by facsimile or by mail with the Board of
Appeals. Under COMAR 09,32.06.01A (1) appeals may not be filed by e-mail, Your
appeal tiiust be tiled by December. 09, 2015. You may file your request for further appeal in
person ator by mail ta the following address:

we

Board of Appeals
1160 Nonh utaw Street
Roam 5t5
Raltiniore, Maryland 2120)
Fax 410-767-2787
Phone 410-767-278 1

 
